DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office action responsive to application 16713666 filed 12/13/2019.  Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,550,700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with B. Graham Nelson on 2/11/2021.
The application has been amended as follows: 
IN THE CLAIMS: 

In claim 1, at line 8, after “outside the”, insert - - engine - -.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the reasons for allowance in the Allowability Notice for parent application 16437356, mailed 10/31/2019.  Additionally, the NPL “Ultra-High Bypass Engine Aeroacoustic Study” filed by Applicant with the IDS dated 2/2/2021 has been considered.  While the NPL includes drawings of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741